Interlocutory decree sustaining demurrer affirmed. Orders denying motions to amend affirmed. Final decree affirmed. This is a bill in equity to which a single justice sustained a demurrer for want of equity. A motion to amend the bill in equity was denied, and a second motion to amend into a petition for writ of mandamus was denied. A final decree was entered dismissing the bill. The plaintiff appealed from all these rulings. There was no error. The bill was an attempt to appeal in an improper manner from rulings in the Superior Court in a case there pending. It was also an effort to attack the rescript of this court in State Realty Co. of Boston, Inc. v. MacNeil Bros. Co. 334 Mass. 294. The denial of the motions to amend was discretionary, and an examination of the proposed amendments demonstrates that they could not rightly have been allowed.